Citation Nr: 1342844	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a perforated left ear drum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967 and from February 1991 to August 1991.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, determined that new and material evidence had not been received to reopen the claims of service connection for a back disability and a perforated left ear drum.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied back and left ear drum claims.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claims and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for a back disability and a perforated left ear drum by a February 2003 rating decision, and the Veteran did not appeal.

2.  The evidence received since the prior denials of service connection for a back disability and a perforated left ear drum was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a perforated left ear drum, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record reflects service connection was previously denied for a back disability and a perforated left ear drum by a February 2003 rating decision, and the Veteran did not appeal.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, however, it does not appear new and material evidence was physically or constructively of record during the one year period following this rating decision.  Therefore, the February 2003 rating decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence added to the record since the February 2003 rating decision and finds that the evidence received since the prior denials of service connection for a back disability and a perforated left ear drum by this decision was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  In pertinent part, the Veteran's testimony at his July 2013 hearing provides relevant details regarding the nature and history of the claimed disabilities that do not appear to have been considered at the time of the prior denial.  Further, as discussed in the REMAND portion of the decision below, these details combined with the documented in-service findings in the service treatment records warrants a VA medical examination(s) in order to resolve these claims.  See Shade.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a perforated left ear drum, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

REMAND

As to the left ear drum, the Veteran essentially competently and credibly reports that he had no ear problems prior to entering active duty in 1965, that he sustained a perforated left ear drum as a result of in-service treatment for an earache, had recurrent problems following this perforation, that the problems resolved following surgery in 1973, but that they had recurred in recent years.  Regarding his back disability, he contends that he developed recurrent problems following an in-service injury in 1991.

The service treatment records reflect that his ears and spine were both clinically evaluated as normal on his October 1964 preinduction examination.  Further, the Veteran indicated on a concurrent Report of Medical History that he had not experienced ear, nose, or throat trouble; nor did he indicate any back problems.

The service treatment records indicate the Veteran had an ear wash in December 1965 due to impacted wax, left greater than right.  In addition, it was also indicated that he had to have a left ear wash due to wax in January 1967.  

The Veteran's ears were again clinically evaluated as normal on his February 1967 separation examination.  However, on a concurrent Report of Medical History he indicated that he had experienced ear, nose, or throat trouble.  The physician's comments section of this Report noted the Veteran had retained cerumen of both ears on various occasions.  In addition, no back/spine impairment was noted on this examination or Report.

The Veteran's Reserve service treatment records reflect that on a January 1974 Report of Medical History, he did indicate ear, nose, or throat trouble.  Further, his ears were evaluated as abnormal on the examination itself due to a perforation of the left ear drum.  Other records reflect it was determined he would not be admitted into Reserves until this condition was resolved.  A subsequent January to February 1974 VA hospitalization report reflects the Veteran underwent a left tympanoplasty at that time.  He reported an eight (8) year history of left tympanic membrane perforation, which would place it in 1965 while he was on active duty.  Thereafter, his ears were evaluated as abnormal on an October 1978 Reserve examination due to perforated left tympanic membrane, but subsequent Reserve examinations in August 1982, August 1988, and August 1992 clinically evaluated his ears as normal.  In addition, his spine was consistently evaluated as normal on these examinations, and the Veteran consistently indicated he had not experienced recurrent back pain on the Reports of Medical History.

The post-service medical records also support the Veteran's account of recurrence of left ear problems.  For example, records dated in August 2002 note complaints of left ear discomfort and findings of small perforation in the inferior aspect of the left tympanic membrane.  Records dated in May 2004 noted the Veteran was seen in consultation for left tympanic membrane perforation.  He reported a history of tympanic membrane perforation while in the military which was repaired in 1976 or 1977, and that he did well until 1997 when he developed another perforation.  He underwent a fat plug myringoplasty of the left ear in January 2005.

The Board also observes that the Veteran service treatment records reflect that he was treated for complaints of low back pain of 2 days duration in March 1991.  He reported, in part, that he felt a "spasm" in the lower back while squatting and working.  He was assessed with mild muscle strain of the lumbosacral (L/S) spine.  However, as already noted, his spine was subsequently evaluated as normal on an August 1992 Reserve examination, and he indicated on a concurrent Report of Medical History that he had not experienced recurrent back pain.  Recent treatment records show complaints and treatment for chronic low back pain, to include records dated in November 2003.  

In view of the fact that the current disabilities appear to be first noted in the post-service medical records years after the initial in-service complaints, and that there was no indication of such on the service examinations themselves, the Board finds that competent medical evidence is necessary to determine the nature and etiology of any current back and/or left ear disability.  The Board also notes this is particularly necessary regarding the left ear as the Veteran himself acknowledged that he had no left ear problems for many years after the 1974 tympanoplasty, and he is already service-connected for hearing loss and tinnitus.  Therefore, a remand is required in order to accord the Veteran a VA medical examination(s) to address these matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his back and left ear since October 2008.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back and/or left ear symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of any current back and/or left ear disability.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any back and/or left ear disability (other than the already service-connected hearing loss and tinnitus) found to be present, the respective examiner must express an opinion as to whether it is at least as likely as not that such disability was incurred in, aggravated by, or otherwise the result of the Veteran's active service.  

With regard to the back disability, the respective examiner's opinion should include consideration of the March 1991 in-service treatment for low back pain and finding of muscle strain.  

Regarding the left ear, the respective examiner's opinion must reflect consideration of the documented in-service treatment for ear wax during the 1965 to 1967 period of active duty, as well as the other evidence of record indicating a history of a perforated left tympanic membrane in 1965, as well as the Veteran's competent and credible account as to the onset of his ear problems.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


